 

For U.S. Investors:

 

[THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.]

 

For Non-U.S. Investors:

 

[THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S PROMULGATED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”).  ACCORDINGLY, NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE SECURITIES ACT.]

 

GREENPRO CAPITAL CORP.

 

(A Nevada Corporation)

 

8% CONVERTIBLE NOTE

 

DUE January 10, 2016

 

Original Issuance Date: July 10, 2015 US$585,500-

 

FOR VALUE RECEIVED, GREENPRO CAPITAL CORP., a Nevada corporation (the
“Company”), hereby unconditionally promises to pay to THANAWAT LERTWATTANARAK
(together with its registered assigns, the “Holder”) on January 10, 2016 (the
“Maturity Date”) the principal sum of Five Hundred Eighty-Five Thousand and Five
Hundred UNITED STATES DOLLARS (U.S.$585,500) (the “Principal”), and to pay to
the Holder interest on the unpaid principal amount of this Note as provided
in Article I hereof.

 




 

 

ARTICLE I

 

Section 1.1           Definitions.  The following terms shall have the meanings
set forth below:

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the Province of Nevada are authorized or obligated to close.

 

“Conversion Price” means $1.00 per share.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Note” means this 8% Convertible Promissory Note of the Company issued to the
Holder, as modified and supplemented and in effect from time to time.

 

“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

 

“Stock” means the Company’s $.0001 par value per share common stock.

 

ARTICLE II

 

Section 2.1           Principal.  Subject to Section 5.1 herein, the entire
unpaid principal amount of this Note shall be paid on the Maturity
Date.  Promptly following the payment in full of this Note, the Holder shall
surrender this Note to the Company for cancellation.

 

Section 2.2       Interest.  Interest shall accrue (on a compounded basis) on
the daily unpaid principal amount of this Note, for each day during the period
from and including the date hereof (the “Commencement Date”) to but excluding
the date such Note shall be paid in full, at a rate of eight percent (8%) per
annum (the “Interest Rate”) and shall be payable on the Maturity Date.

 




 

 

ARTICLE III

 

Section 3.1           Payments Generally.  All payments of principal and
interest to be made by the Company in respect of this Note shall be made in
Dollars by delivery to the Holder, at the address the Holder provides to the
Company, not later than 12:00 noon Nevada time on the date on which such payment
shall be due.  If the due date of any payment in respect of this Note would
otherwise fall on a day that is not a Business Day, such due date shall be
extended to the next succeeding Business Day, and interest shall be payable on
any principal so extended for the period of such extension.  All payments by the
Company under this Note will be made without setoff or counterclaim and free and
clear of, and without deductions for, any taxes, fees or other expenses or
claims of any kind.

 

Section 3.2          Prepayments.  At any time, and from time to time, the
Company may, at its option, prepay this Note (in an amount up to but not
exceeding the unpaid principal amount hereof and any accrued interest hereon) in
whole or in part without premium or penalty.

 

ARTICLE IV

 

Section 4.1            Conversion Privilege.  Until this Note is paid in full,
Holder may, at its option, convert all or any portion of the outstanding
principal balance of, and all accrued interest on, this Note, into the number of
restricted shares of Stock obtained by dividing (i) the unpaid principal amount
and interest due on this Note, by (ii) the Conversion Price of Stock.

 

Section 4.2           Conversion Procedure.  To convert this Note pursuant to
this Article IV, the Holder must  (i) complete and sign the “Form of Election to
Convert” (ii) complete and sign subscription documents reasonably requested by
the Company and (iii) if the conversion is of the entire unpaid principal of,
and interest on, this Note, then surrender this Note to the Company.  As
promptly as practicable after delivery of an Election to Convert in accordance
with this Section 4.2, the Company shall issue and deliver to Holder, a
certificate or certificates for the full number of whole Shares issuable upon
the conversion of this Note in accordance with the provisions of this Article
IV.

 

Section 4.3             Early Conversion. The Holder has the right, at any time
after the Issuance Date, at its election, to convert all or any portion of the
outstanding principal balance of, and all accrued interest on, this Note, (and
any other fees) into shares of fully paid and non-assessable shares of common
stock of the Company as per this conversion formula: Number of shares receivable
upon conversion equals the dollar conversion amount divided by the Conversion
Price. Conversions may be delivered to Company by method of Holder’s choice
(including but not limited to email, facsimile, mail, overnight courier, or
personal delivery), and all conversions shall be cashless and not require
further payment from the Holder. If the Holder converts all or part of
outstanding principal into restricted shares before the Maturity Date, the
Interest Rate on that Principal shall be ZERO PERCENT (0%). If no objection is
delivered from Company to Holder regarding any variable or calculation of the
conversion notice within 48 hours of delivery of the conversion notice, the
Company shall have been thereafter deemed to have irrevocably confirmed and
irrevocably ratified such notice of conversion and waived any objection thereto.
The Company shall deliver the shares from any conversion to Holder (in any name
directed by Holder) within 10 (ten) business days of conversion notice delivery.

Section 4.4           Reservation of Shares; Shares to be Fully Paid.  The
Company shall reserve, out of its authorized but unissued Shares, sufficient
Shares to provide for the conversion of the entire Note.  The Company covenants
that all Shares which may be issued upon conversion of this Note will, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable and
free from all taxes, liens and charges with respect to the issuance and delivery
thereof.

 




 

 

ARTICLE V

 

Section 5.1          Event of Default.  "Event of Default", wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

 (a)default in the payment of any interest in respect of this Note within ten
(10) Business Days after it becomes due and payable; or

 

 (b)default in the payment of the outstanding principal amount of this Note at
its Maturity Date; or

 

 (c)the entry of a decree or order by a court having jurisdiction in the
premises adjudging the Company a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company under Federal bankruptcy law or any other
applicable Federal or state law, or appointing receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of the property of the Company, or ordering the winding up or
liquidation of the affairs of the Company; or

 

 (d)the institution by the Company of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by the Company to the institution of bankruptcy or
insolvency proceedings against it, or the filing by the Company of a petition or
answer or consent seeking reorganization or relief under Federal bankruptcy law
or any other applicable Federal or state law, or the consent by the Company to
the filing of such petition or to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator or similar official of the Company or of any
substantial part of the property of the Company, or the making by the Company of
an assignment for the benefit of creditors, or the admission by the Company in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Company in furtherance of any such action.

 

Section 5.2          Acceleration of Note.  If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare the outstanding
principal amount of this Note (including accrued interest as provided in Article
III hereof) to be due and payable immediately, by a notice in writing to the
Company, and upon any such declaration such principal shall become immediately
due and payable.  Notwithstanding the foregoing, if an Event of Default
referenced in paragraph (c) or paragraph (d) of Section 5.1 occurs, the
outstanding principal amount of this Note (including accrued interest as
provided in Article III hereof) shall automatically become due and payable
immediately without any declaration or other action on the part of the
Holder.  At any time after the outstanding principal amount of this Note shall
become immediately due and payable and before a judgment or decree for payment
of the money due has been obtained, the Holder, by written notice to the
Company, may rescind and annul any acceleration and its consequences.

 




 

 

ARTICLE VI

 

Section 6.1      Governing Law; Jurisdiction.  This Note shall be governed by,
and construed in accordance with, the laws of the State of Nevada, without
regard to the conflicts of laws provisions thereof.  The Company hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Courts of the State of Nevada in any action or
proceeding arising out of or relating to this Note, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in the State of Nevada.  The Company hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note in any court referred to
above, and hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  The Company irrevocably consents to service of
process in the manner provided for notices below.  Nothing in this Agreement
will affect the right of the Holder to serve process in any other manner
permitted by law.

 

Section 6.2       Successors.  All agreements of the Company in this Note shall
bind its successors and permitted assigns.  This Note shall inure to the benefit
of the Holder and its permitted successors and assigns.  The Company shall not
delegate any of its obligations hereunder without the prior written consent of
Holder.

 

Section 6.3         Amendment, Modification or Waiver.  No provision of this
Note may be amended, modified or waived except by an instrument in writing
signed by the Company and the Holder.

 

Section 6.4           Legend.  This Note, and any note issued in exchange or
substitution for this Note, shall bear the legend appearing on the first page
hereof.

 

Section 6.5           Delay or Omission Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right, or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

[Signature Page Follows]

 




 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
authorized officer thereof as of the date and year first above written.

 

  GREENPRO CAPTIAL CORP.             By:  /s/ Lee Chong Kuang     Name: Lee
Chong Kuang     Title: Chief Executive Officer  

 




 

 

NOTICE OF ELECTION TO CONVERT

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned holder hereby irrevocably elects to convert $585,500 of the
principal and interest of the Note into -585,500- restricted shares of common
stock of GREENPRO CAPITAL CORP. (the “Company”) pursuant to the Convertible
Promissory Note issued by the Company due January 10, 2016 according to the
conditions set forth in said note and as of the date set forth below.

 

Date of Conversion:

 

Signature:         THANAWAT LERTWATTANARAK  

 



 

 

 

 